TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00430-CR


                            Joseph Wayne Fegurgur, Appellant

                                               v.

                                 The State of Texas, Appellee




                   FROM THE 27TH DISTRICT COURT OF BELL COUNTY
              NO. 78328, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                   ORDER FOR CLERK TO PROVIDE
                A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported by

a brief concluding that the instant appeal is frivolous and without merit.          See Anders

v. California, 386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he

provided copies of the motion and brief to appellant, advised appellant of his right to examine

the appellate record and file a pro se response, and supplied appellant with a form motion for

pro se access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim.

App. 2014). Appellant has timely filed the motion requesting access to the appellate record with

this Court.

               Appellant’s pro se motion is granted. We hereby direct the clerk of the trial

court to provide a copy of the reporter’s record and clerk’s record to appellant, and to provide
written verification to this Court of the date and manner in which the appellate record was

provided, on or before January 3, 2022. See id. at 321.

              It is ordered on December 22, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly

Do Not Publish




                                               2